Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are pending in this application.


Priority

This application repeats a substantial portion of prior Application No. 12/110282, filed April 25, 2008, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

At least claim 18 referencse a “blockchain” and concepts concerning implementation of a blockchain.  This concept is not present in the prior application.  These claim limitations do not receive the benefit of the filing date of the prior application with respect the discussed concepts.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11 and 13-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al., US 2009/0006842 (hereinafter Ross) in view of Kaplan, US 2002/0023220 (hereinafter Kaplan).

For claim 1, Ross teaches a method of registering received electronic message documents for establishing integrity or a no-later-than date-of-existence, the method comprising: 
providing a first node on a computer network (see Fig. 1, [0056], “seal provider 106”); 
receiving, at the first node, a first electronic message from a first submitter (see [0027] “legal transaction can include a contract offer” where contract offer in legal transaction represents received first electronic message from a first submitter, [0057], [0061], “toolkit 108 can be a toolkit for an individual, for an office, for an organization, or any other party desiring to generate a seal,” [0067], “For example, the doctors instructions can be sealed at time A, a prescription can be sealed at time B, the pharmacy record of filling the prescription can be sealed at time C, and the nurses instructions to the patient for taking the medication can be sealed at time D. This can create an evidenced timeline” and also where doctor instructions similarly represent first message from a first submitter); 
receiving, at the first node, a second electronic message from a second submitter, wherein the second submitter is different than the first submitter (see [0027], “The legal transaction can include a contract offer, a contract acceptance” where contract acceptance by a second submitter represents second electronic message, [0067]), and wherein the second electronic message is different than the first electronic message (see [0027], [0067], “For example, the doctors instructions can be sealed at time A, a prescription can be sealed at time B, the pharmacy record of filling the prescription can be sealed at time C, and the nurses instructions to the patient for taking the medication can be sealed at time D. This can create an evidenced where nurse instructions represent second message from second submitter); 
generating, for the first electronic message, a first record, wherein the first record comprises a first integrity verification code (IVC), the first IVC comprising at least a portion of a hash function message digest for the first electronic message (see [0010], [0027], contract offer submitted by user or doctor instructions representing first record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where generating a seal from associated hash value represents generating first record with a first IVC); 
generating, for the second electronic message, a second record, wherein the second record comprises a second IVC, the second IVC comprising at least a portion of a hash function message digest for the second electronic message (see [0010], [0027], contract acceptance submitted by second user representing second record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where generating a seal from associated hash value represents generating second record with a second IVC); 
appending the first record and the second record to an open first edition of document records (see Fig. 5, [0063], “multiple documents...sealer 201A can generate a collection of unique hashes, which includes a unique hash archives,” [0067], tracking associated sealed documents to “create an evidenced timeline, which can allow the sequence of events to be verified at a later time,” [0100] – [0107], “A registration document can be used to establish a trusted peer to peer relationship between a user (e.g. the first user 102) and one or more other parties (e.g. the second user 104 or any additional user)” and “seal data 304 includes...the ID field 306 can include a user ID field, community ID field, and/or the like. For example, a community ID can be the name of a company, and the user ID field can be the name of an employee who has privileges to seal documents under the applicable community ID” and “seal data 304 includes an external reference field 314. In general, the external reference field 314 can include zero to "n" external reference files. For each external reference file 316, the external reference field 314 contains a unique hash of the external file and a link to the external file. The external reference field 314 of FIG. 5,” [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The notarized/oath seal file can include a reference to a certified seal, and the certified seal can include nested customer evidence files,” [0124], “plurality of seals can be created...at different times.  The plurality of seals is stored in an archive of seals (554)” where creation of “Nested seals” associated with Figs. 5-6 stored in an archive of seals represents appending to an open first edition); 
closing the first edition of document records, wherein closing the first edition of document records comprises generating a third record for the first edition of document records, wherein the third record comprises a third IVC, the third IVC comprises at least a portion of a hash function message digest for the first edition of document records (see Fig. 9, [0065], “the archives are also sealed,” [0124], “the archive of seals is sealed using a second sealing algorithm. This second sealing of the archive of seals ensures that the archive of seals is not changed or altered in any way, so that the seals in the archive can be relied upon at any time in the future” where sealing archive of seals represents closing the first edition with a third record comprising a third IVC/seal); 
receiving, at the first node, a third electronic message from a third submitter, wherein the third submitter is different than the first and second submitters, and wherein the third electronic message is different than the first and second electronic messages (see [0027], [0067], [0100] – [0107], [0113], receiving at least a third message from an authorized user for adding to “evidenced timeline”); 
generating, for the third electronic message, a fourth record, wherein the fourth record comprises a fourth IVC, the fourth IVC comprising at least a portion of a hash function message digest for the third electronic message (see [0010], [0027], contract acceptance submitted by second user representing second record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where generating a seal from associated hash value represents generating fourth record with a fourth IVC); 
appending the third block record and the fourth record to an open second edition of document records, thereby chaining the first edition of document records with the second edition of document records to create a set of chained editions of document records (see [0100] – [0107], [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The notarized/oath seal file can include a reference to a certified seal, and the certified seal can include nested customer evidence files,” [0124], “plurality of seals can be created...at different times.  The plurality of seals is stored in an archive of seals (554)” and “The archive of seals can be sealed each time a seal is created, daily, weekly, monthly, or at any other time chosen by a sealing party,” [0127], “The manager 110 can, for example, add the plurality of seals to an existing archive of previously generated seals” and “second set of seals can include one or more seals. The second set of seals can...simply seal over the previous set of seals sealing the archive, in this case creating a third layer of seals (e.g., the originally stored seals, the previous seal of the archives, and an improved seal of the original seals and of the previous seal of the archives). The manager can store the new second set of seals in the archive of seals (554). The Evidentiary metadata can be used to validate the identity of the parties (e.g. the first user and the second user), the state of the original electronic data, the time of an event or a sequence of events, provide a context for the meaning of the seal, and other evidence metadata” where creation of “Nested seals” with associated “originally stored seals, the previous seal of the archives” as taught in Figs. 5-6 represents appending the first block record and the third record to an open second edition of document records), wherein the first edition of document records does not contain either the first electronic message or the second electronic message, and wherein the second edition of document records does not contain the third electronic message (see [0056], “creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source, and stores the seal of the electronic data in a data store, to create an archive 118 of electronic seals” where seals associated with the archive contain the hashed data and reference to content but not the raw content/message for security, [0060] – [0061]);
closing the second edition of document records, wherein closing the second edition of document records comprises: generating a fifth record for the second edition of document records, wherein the fifth record comprises a fifth IVC, the fifth IVC comprising at least a portion of a hash function message digest for the second edition of document records (see [0100] – [0107], [0113], “Nested seals can be used, for example, for an electronic archive of seals (554)” and “The archive of seals can be sealed each time a seal is created, daily, weekly, monthly, or at any other time chosen by a sealing party,” [0127], “The manager 110 can, for example, add the plurality of seals to an existing archive of previously generated seals” and “second set of seals can include one or more seals. The second set of seals can...simply seal over the previous set of seals sealing the archive, in this case creating a third layer of seals (e.g., the originally stored seals, the previous seal of the archives, and an improved seal of the original seals and of the previous seal of the archives). The manager can store the new second set of seals in the archive of seals (554). The archive of seals can be re-sealed using a new sealing algorithm” [0130], “Evidentiary metadata can be used to validate the identity of the parties (e.g. the first user and the second user), the state of the original electronic data, the time of an event or a sequence of events, provide a context for the meaning of the seal, and other evidence metadata” where sealing of previous seal data associated with second edition of documents represents closing the second edition of document records).

publicly disclosing the closed first edition of document records and the closed second edition of document records to enable independent verification of integrity or a no-later-than date-of-existence for the closed first edition of document records (see [0069], “For example, by publishing information contained in the registration certificate to a widely distributed archived newspaper or magazine (or the like, including electronic media), applicant's first invention and present invention could make it essentially impossible for anyone to approach every relevant witness-server with the expectation of successfully causing alteration to every witness-server's stored archive,” [0072], “provide a CHF transformation yielding a DFP may be made known to the registrant and indeed to the general public,” [0099], “information contained in registration certificate 400 to be published in at least one widely distributed archived medium” where public disclose of associated certificate represents disclosing closed first edition); and publicly disclosing the fifth IVC to enable independent verification of integrity or a no-later-than date-of-existence for the closed second edition of document records (see [0069], “For example, by publishing information contained in the registration certificate to a widely distributed archived newspaper or magazine (or the like, including electronic media), applicant's first invention and present invention could make it essentially impossible for anyone to approach every relevant witness-server with the expectation of successfully causing alteration to every witness-server's stored archive,” [0072], “provide a CHF transformation yielding a DFP may be made known to the registrant and indeed to the general public” where public disclose of associated certificate represents disclosing fifth IVC).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ross with the teachings of Kaplan because “Such publication would be a severe deterrent to any person desiring to compromise the storage archive maintained by every relevant witness-server. Stated differently, even if such person could learn the identity of every relevant witness-server, the fact that the registration certificate information desired to be altered by such person is also irrevocably and untraceably distributed to an extremely large number of redundant potential witnesses renders useless an attempt to compromise the witness-servers” (see Kaplan, [0069], [0099]).

For claim 2, Ross teaches the method of claim 1 wherein the first node comprises an email inbox (see [0056] – [0057], [0061], “toolkit 108 can be integrated with an email server which can be used to seal emails leaving a company. The application server 204 can be an email server of the company, and the toolkit 108 can be connected directly to the email server” while this limitation represents non-functional descriptive material Ross teaches “The seal provider 106 includes a toolkit 108 and a manager 110. The toolkit 108 receives a request from a user (e.g. the first user 102) to create a seal of an electronic data. The toolkit 108 can reside, for example, with the first user 102” and where “electronic data can be...email” integrated with email server represents first node comprising an email inbox). 

collection of unique hashes, which includes a unique hash for each document” for the associated collection of email and email attachments). 

For claim 4, Ross teaches the method of claim 1 wherein at least one of the hash function message digests is a Secure Hash Algorithm (SHA) family message digest (see [0056], “generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)”). 

For claim 5, Ross teaches the method of claim 1 wherein each of the records comprises at least a portion of two hash function message digests for the respective electronic message or the first block (see [0063], “sealer 201A can generate a collection of unique hashes, which includes a unique hash for each document. The desktop file sealer 201A can compute an additional overall hash of the collection of unique hashes”). 

For claim 6, Ross teaches the method of claim 1 further comprising: adding, to each of the records, a timestamp (see [0056], “creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp 

For claim 7, Ross teaches the method of claim 1 further comprising: adding, to each of the records, a record index (see [0127], “seal can be stored with relevant information (e.g., indexed via this information) to expedite finding the seal at a later point in time”). 

For claim 8, Ross teaches The method of claim 1 wherein neither the closed first edition of document records nor the closed second edition of document records contains any contents of any of the received electronic submitters (see Ross, [0056], “generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.). As described in more detail below, the toolkit 108 signs the hash data using a private key. The manager 110 is in communication with the toolkit 108, and receives the signed hash data from the toolkit 108. The manager 110 creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source,” [0061], “The toolkit 108 receives the email from the email server, and generates a hash of the email. The toolkit 108 signs the hash, and transmits the signed hash and any other relevant evidentiary metadata to the manager 110” where hashing of email content does not indicate any of the submitters). 



For claim 10, Ross teaches the method of claim 1 further comprising: providing, to each of the submitters, an acknowledgement that the respective record has been generated (see Fig. 4B, [0094], “evidence server 272 transmits the registration document to the first user 102 (e.g. the first user's 102 toolkit) using the web server 271 (290)”). 

For claim 11, Ross teaches the method of claim 10 further comprising: responsive to the first submitter receiving the acknowledgement that the first record has been generated, storing the acknowledgement with a copy of the first electronic message (see [0094], [0056] - [0057], where “first user 102” with stored “electronic data for which the seal is to be created” stores associated “registration document” for sealed data). 

For claim 13, Ross teaches The method of claim 1 further comprising: providing, to the first submitter, an identification of the first DDL block or a record index for the first record; providing, to the second submitter, an identification of the first DDL block or a record index for the second record; and providing, to the third transmits the registration document to the first user 102 (e.g. the first user's 102 toolkit) using the web server 271 (290)”). 

For claim 14, Ross teaches the method of claim 1 further comprising: generating a bill for at least one of the first, second, and third submitters; and receiving payment for the at least one bill (see [0069], “As an economic model, a user might pay for each seal generation at a remote host (e.g. the manager 110), creating a pay per seal business for the host/administrator of the sealing service. In another model, an administrator/ manufacturer can install a seal generator local to the customer with remote access to program allowance of a specified number of seals, where that customer pays an amount to be able to use the specified number of seals”). 

For claim 15, Ross teaches the method of claim 14 wherein the at least one bill reflects a count of submissions received from the respective submitter (see [0069], “As an economic model, a user might pay for each seal generation at a remote host (e.g. the manager 110), creating a pay per seal business for the host/administrator of the sealing service. In another model, an administrator/ manufacturer can install a seal generator local to the customer with remote access to program allowance of a specified number of seals, where that customer pays an amount to be able to use the specified number of seals”). 

For claim 16, Ross teaches the method of claim 14 wherein the at least one bill reflects a subscription service permitting a certain count of submissions during a time interval, with an extra charge for a number above the allotted amount (see [0069], “As an economic model, a user might pay for each seal generation at a remote host (e.g. the manager 110), creating a pay per seal business for the host/administrator of the sealing service. In another model, an administrator/ manufacturer can install a seal generator local to the customer with remote access to program allowance of a specified number of seals, where that customer pays an amount to be able to use the specified number of seals”). 

For claim 17, Ross teaches the method of claim 16 wherein the at least one bill reflects a charge for a count of submissions during the time interval above the allotted count for the subscription service (see [0069], “As an economic model, a user might pay for each seal generation at a remote host (e.g. the manager 110), creating a pay per seal business for the host/administrator of the sealing service. In another model, an administrator/ manufacturer can install a seal generator local to the customer with remote access to program allowance of a specified number of seals, where that customer pays an amount to be able to use the specified number of seals.  Other like models are contemplated”). 


Claims 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al., US 2009/0006842 (hereinafter Ross) in view of Kaplan, US 2002/0023220 (hereinafter Kaplan) and further in view of Black et al., US 2017/0075938 (hereinafter Black).

For claim 18, Ross teaches a computer implemented method of method of registering received electronic message documents for establishing integrity or a no-later-than date-of-existence, the method executable by a processor, the method comprising: 
	providing a first node on a computer network (see Fig. 1, [0055] – [0056], where “communication device” represents a first node);
receiving, at a first node, a first electronic message from a first submitter (see [0027] “legal transaction can include a contract offer” where contract offer in legal transaction represents received first electronic message from a first submitter, [0057], [0061], “toolkit 108 can be a toolkit for an individual, for an office, for an organization, or any other party desiring to generate a seal,” [0067], “For example, the doctors instructions can be sealed at time A, a prescription can be sealed at time B, the pharmacy record of filling the prescription can be sealed at time C, and the nurses instructions to the patient for taking the medication can be sealed at time D. This can create an evidenced timeline” and also where doctor instructions similarly represent first message from a first submitter); 
receiving, at the first node, a second electronic message from a second submitter, wherein the second submitter is different than the first submitter, and wherein the second electronic message is different than the first electronic message (see [0027], “The legal transaction can include a contract offer, a contract acceptance” where contract acceptance by a second submitter represents second electronic message, [0067]), and wherein the second electronic message is different than the first electronic message (see [0027], [0067], “For example, the doctors instructions can be sealed at time A, a prescription can be sealed at time B, the pharmacy record of filling the prescription can be sealed at time C, and the nurses instructions to the patient for taking the medication can be sealed at time D. This can create an evidenced timeline” and where nurse instructions represent second message from second submitter); 
generating, for the first electronic message, a first record, wherein the first record comprises at least a portion of a hash function message digest for the first electronic message (see [0010], [0027], contract offer submitted by user representing first record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where generating a seal from associated hash value represents generating first record); 
generating, for the second electronic message, a second record, wherein the second record comprises at least a portion of a hash function message digest for the second electronic message (see [0010], [0027], contract acceptance submitted by second user representing second record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where generating a seal from associated hash value represents generating second record); 
appending the first record and the second record to an open first edition of document records (see Fig. 5, [0063], “multiple documents...sealer 201A can generate a collection of unique hashes, which includes a unique hash for each document,” [0065], “seal can be stored in one or more archives,” [0067], tracking associated sealed documents to “create an evidenced timeline, which can allow the sequence of events to be verified at a later time,” [0100] – [0107], “A registration document can be used to establish a trusted peer to peer relationship between a user (e.g. the first user 102) and one or more other parties (e.g. the second user 104 or any additional user)” and “seal data 304 includes...the ID field 306 can include a user ID field, community ID field, and/or the like. For example, a community ID can be the name of a company, and the user ID field can be the name of an employee who has privileges to seal documents under the applicable community ID” and “seal data 304 includes an external reference field 314. In general, the external reference field 314 can include zero to "n" external reference files. For each external reference file 316, the external reference field 314 contains a unique hash of the external file and a link to the external file. The external reference field 314 of FIG. 5,” [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The notarized/oath seal file can include a reference to a certified seal, and the certified seal can include nested customer evidence files,” [0124], “plurality of seals can be created...at different times.  The plurality of seals is stored in an archive of seals (554)” where creation of “Nested seals” associated with Figs. 5-6 stored in an archive of seals represents appending to an open first edition of document records); 
closing the first edition of document records, wherein closing the first edition of document records comprises generating a first block third record for the first edition of document records, wherein the third record comprises a third IVC, the third IVC comprising at least a portion of hash function message digest for the first edition of document records (see Fig. 9, [0065], “the archives are also sealed,” [0124], “the archive of seals is sealed using a second sealing algorithm. This second sealing of the archive of seals ensures that the archive of seals is not changed or altered in any way, so that the seals in the archive can be relied upon at any time in the future” where sealing archive of seals represents closing the first edition with a third record comprising a third IVC/seal); 
receiving, at the first node, a third electronic message from a third submitter, wherein the third submitter is different than the first and second submitters, and wherein the third electronic message is different than the first and second electronic messages (see [0027], [0067], [0100] – [0107], [0113], receiving at least a third message from an authorized user for adding to “evidenced timeline”); 
generating, for the third electronic message, a fourth record, wherein the fourth record comprises a fourth IVC, the fourth IVC comprising at least a portion of a hash function message digest for the third electronic message (see [0010], [0027], contract acceptance submitted by second user representing second record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)”); 
appending the first block third record and the fourth record to an open second edition of document records, thereby chaining the first edition of document records with the second edition of document records to create a set of chained editions of document records (see [0100] – [0107], [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The notarized/oath seal file can include a reference to a certified seal, and the archive of seals (554)” and “The archive of seals can be sealed each time a seal is created, daily, weekly, monthly, or at any other time chosen by a sealing party,” [0127], “The manager 110 can, for example, add the plurality of seals to an existing archive of previously generated seals” and “second set of seals can include one or more seals. The second set of seals can...simply seal over the previous set of seals sealing the archive, in this case creating a third layer of seals (e.g., the originally stored seals, the previous seal of the archives, and an improved seal of the original seals and of the previous seal of the archives). The manager can store the new second set of seals in the archive of seals (554). The archive of seals can be re-sealed using a new sealing algorithm each time a seal is created, weekly, monthly, when a sealed registration document is compromised, or at any other time chosen by a sealing party (e.g. the first user 102),” [0130], “Evidentiary metadata can be used to validate the identity of the parties (e.g. the first user and the second user), the state of the original electronic data, the time of an event or a sequence of events, provide a context for the meaning of the seal, and other evidence metadata” where creation of “Nested seals” with associated “originally stored seals, the previous seal of the archives” as taught in Figs. 5-6 represents appending the first block record and the third record to an open second DDL block), wherein the first edition of document records does not contain either the first electronic message or the second electronic message, and wherein the second edition of document records does not contain the third message (see [0056], “creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source, and stores the seal of the electronic data in a data store, to create an archive 118 of electronic seals” where seals associated with the archive contain the hashed data and reference to content but not the raw content/message for security, [0060] – [0061]);
closing the second edition of document records, wherein closing the second edition of document records comprises: generating a fifth record for the second edition of document records, wherein the fifth record comprises a fifth IVC, the fifth IVC comprises at least a portion of a hash function message digest of the second edition of document records (see [0100] – [0107], [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The notarized/oath seal file can include a reference to a certified seal, and the certified seal can include nested customer evidence files,” [0124], “plurality of seals can be created...at different times.  The plurality of seals is stored in an archive of seals (554)” and “The archive of seals can be sealed each time a seal is created, daily, weekly, monthly, or at any other time chosen by a sealing party,” [0127], “The manager 110 can, for example, add the plurality of seals to an existing archive of previously generated seals” and “second set of seals can include one or more seals. The second set of seals can...simply seal over the previous set of seals sealing the archive, in this case creating a third layer of seals (e.g., the originally stored seals, the previous seal of the archives, and an improved seal of the original seals and of the previous seal of the archives). The manager can store the new second set of seals in the archive of seals (554). The archive of seals can be re-sealed using a new sealing algorithm” [0130], “Evidentiary metadata can be used to validate the identity of the parties (e.g. the first user and the second user), the state of the original electronic data, the time of an event or a sequence of events, provide a context for the meaning of the seal, and other evidence metadata” where sealing of previous seal data associated with second edition of documents represents closing the second edition of document records).

Kaplan teaches publicly disclosing the closed first edition of document records and the closed second edition of document records to enable independent verification of integrity or a no-later-than date-of-existence for the closed first edition of document records (see [0069], “For example, by publishing information contained in the registration certificate to a widely distributed archived newspaper or magazine (or the like, including electronic media), applicant's first invention and present invention could make it essentially impossible for anyone to approach every relevant witness-server with the expectation of successfully causing alteration to every witness-server's stored archive,” [0072], “provide a CHF transformation yielding a DFP may be made where public disclose of associated certificate represents disclosing closed first edition); and publicly disclosing the fifth IVC to enable independent verification of integrity or a no-later-than date-of-existence for the closed second edition of document records (see [0069], “For example, by publishing information contained in the registration certificate to a widely distributed archived newspaper or magazine (or the like, including electronic media), applicant's first invention and present invention could make it essentially impossible for anyone to approach every relevant witness-server with the expectation of successfully causing alteration to every witness-server's stored archive,” [0072], “provide a CHF transformation yielding a DFP may be made known to the registrant and indeed to the general public” where public disclose of associated certificate represents disclosing fifth IVC).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ross with the teachings of Kaplan because “Such publication would be a severe deterrent to any person desiring to compromise the storage archive maintained by every relevant witness-server. Stated differently, even if such person could learn the identity of every relevant witness-server, the fact that the registration certificate information desired to be altered by such person is also irrevocably and untraceably distributed to an extremely large number of redundant potential witnesses renders useless an attempt to compromise the witness-servers” (see Kaplan, [0069], [0099]).

The combination teaches wherein neither the closed first edition of document records nor the closed second edition of document records contains any contents of any of the received electronic messages (see [0056], “creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source, and stores the seal of the electronic data in a data store, to create an archive 118 of electronic seals” where seals associated with the archive contain the hashed data and reference to content but not the raw content/message for security, [0060] – [0061]), and wherein neither the closed first edition of document records nor the closed second edition of document records indicates any of the submitters (see Ross, [0056], “generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.). As described in more detail below, the toolkit 108 signs the hash data using a private key. The manager 110 is in communication with the toolkit 108, and receives the signed hash data from the toolkit 108. The manager 110 creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source,” [0061], “The toolkit 108 receives the email from the email server, and generates a hash of the email. The toolkit 108 signs the hash, and transmits the signed hash and any other relevant evidentiary metadata to the manager 110” where hashing of email content does not indicate any of the submitters).  

a method of registering received electronic messages documents in a blockchain” (see Black, [0014], [0022] – [0024], where “hashes of data are recorded to the blockchain,” [0029], and through browser application running on user computing device the user “can retrieve information from...Data Storage and Verification Platform 120 or data store 125 and run one or more applications” [0030] - [0033], query data for validation from associated blockchain, “Data store 125 can be used to manage storage and access to data such as trade data, documents, user information, and other information” where “documents” stored in blockchain represents folder containing blockchain registration data for other documents on the website).  It would have been obvious to one skilled in the art at the time of the invention to modify the “data store 206” of Ross with the “blockchain” of Black because a blockchain also stores hashed document data for referencing in a validation process (see Black, [0014], [0024]).


For claim 19, Ross teaches wherein at least one of the electronic messages comprises an email, and wherein generating at least one of the records comprises generating a record for an attached document (see [0057], “electronic data can be...email, email attachments,” [0063], “sealer 201A can generate a collection of unique hashes, which includes a unique hash for each document” for the associated collection of email and email attachments).

signed hash data and adding additional data, such as a timestamp from a trusted source, and stores the seal of the electronic data in a data store, to create an archive 118 of electronic seals”); and providing, to each of the submitters, an acknowledgement (see Fig. 4B, [0094], “evidence server 272 transmits the registration document to the first user 102 (e.g. the first user's 102 toolkit) using the web server 271 (290)”).


Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al., US 2009/0006842 (hereinafter Ross) in view of Kaplan, US 2002/0023220 (hereinafter Kaplan) and further in view of Zavalkovsky et al., US 2005/0198190 (hereinafter Zavalkovsky).

For claim 12, Zavalkovsky teaches responsive to the first submitter not receiving, within a time-out period, an acknowledgement that the first record has been generated, resubmitting the first electronic message (see [0053], [0062] - [0065], “determining whether a timeout is necessary involves comparing the amount of time that has elapsed since the request was sent to a timeout value stored on the client or a process communicatively coupled thereto. If timeout is necessary, the client or a process communicatively coupled thereto times out the message in step 390. In various embodiments, this can include resending the request to the same server”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ross and Kaplan with the teachings of Blood to resubmit a task when a failure occurs at a computing node (see Zavalkovsky, [0004] – [0006], [0053], [0065]).


Response to Arguments and Amendments

Applicant’s amendments with respect to claims rejected for nonstatutory double patenting have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1 and 18 has been withdrawn. 

Applicant’s arguments with respect to claim(s) rejected under pre-AIA  35 U.S.C. 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169